Citation Nr: 0212892	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a clothing allowance prior to 1999.

2.  Entitlement to a clothing allowance since 1999.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
February 1970 to October 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from July 1999 
and December 2000 decisions by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The July 1999 decision, a copy of which is not of 
record, granted the veteran a clothing allowance for the 
period of August 1998 to August 1999.  The veteran appealed 
this decision, seeking a clothing allowance retroactive to 
1993, the year in which he initially filed his claim of 
service connection.  When this issue was previously before 
the Board in August 2000, it was remanded for due process 
considerations.  This issue is addressed in the Remand 
following the decision.  The veteran has additionally 
perfected an appeal of a December 2000 denial of a clothing 
allowance.

The veteran appeared at the RO and testified before the 
undersigned via a videoconference Board hearing in July 2000.


FINDING OF FACT

Medication prescribed for the veteran's service connected 
skin disorder is not shown to do irreparable damage to his 
clothing.


CONCLUSION OF LAW

The veteran is not entitled to payment of a VA clothing 
allowance after 1999.  38 U.S.C.A. §§ 1162, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.810 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA.

With regard to the claim addressed on the merits below, there 
has been substantial compliance with the mandates of the VCAA 
and implementing regulations.  Well-groundedness is not an 
issue.  All pertinent evidence has been obtained.  The 
veteran has been notified of the applicable laws and 
regulations; discussions in the Board remand, at the 
videoconference hearing, in the decisions, and in the 
statements of the case have informed him of what is needed to 
establish entitlement to the benefit sought and what the 
evidence of record shows.  Although the veteran was not 
specifically advised as to what evidence VA would obtain, and 
what evidence he was responsible for, the Board finds that 
the veteran is not prejudiced by a decision on the current 
record, as there is no outstanding evidence which is 
applicable to the issues under consideration.  The veteran 
was carefully apprised of the law and the evidentiary 
requirements at the hearing before the undersigned.

Factual Background

In August 1993, the veteran filed a claim of service 
connection for a rash due to exposure to an herbicide while 
in Vietnam.  This claim was granted in a June 1998 rating 
decision, effective from August 1993.  The veteran treats his 
dermatitis with a hydrocortisone cream.  He contends that the 
cream stains his clothing.

The veteran has submitted a letter from the manufacturer of 
the cream which states that "we cannot guarantee (emphasis 
added) that our product will not stain clothes."  The letter 
also suggested use of a commercial stain remover, and advised 
that the product be used sparingly, so that there would be no 
excess to be absorbed into clothing.

The Prosthetic and Sensory Aid Service of VA determined that 
the cream is water soluble and could be cleaned with 
commercial products.

The veteran testified that he used hydrocortisone cream on 
his dermatitis, and occasionally applied Vaseline on the 
skin.  The cream, although water soluble, still stained and 
discolored his clothing.

Analysis

The law provides that an annual clothing allowance is payable 
where prescription medication for a service-connected skin 
condition causes "irreparable damage" to the veteran's 
clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Permanent 
stains are irreparable damage.

The Secretary, through the Prosthetic and Sensory Aid 
Service, determined that the water soluble cream did not 
permanently stain clothing, and could be washed out with 
commercial cleaners.  The manufacturer could not guarantee 
that the product did not stain clothing, and also recommended 
commercial cleaners.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It was determined that the 
cream did not permanently stain clothes because it was water 
soluble, and could be washed out with commercial cleaners.  
The manufacturer's statements do not contradict, and in fact 
support, this position.  Although stains are possible, 
commercial cleaners could remove them.  Any damage is 
therefore not "irreparable" and the claim must be denied.  
The only evidence of irreparable damage is in the testimony 
of the veteran.  This is outweighed by the other opinions.

Because the preponderance of evidence is against the veteran, 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107 are 
not applicable.
ORDER

Entitlement to a clothing allowance subsequent to 1999 is 
denied.


REMAND

In August 1998, the veteran filed a request "clothing 
allowance for the years 1993 through 1998."  This claim was 
denied in November 1998.  Although the letter granting a 
clothing allowance is not of record, it is undisputed that 
after perfecting an appeal of November 1998 denial, the 
veteran did receive payment of a clothing allowance for 1999, 
and he was notified of this in a July 1999 letter. 

The RO did not address the veteran's claim for clothing 
allowance payments for the years prior to 1999.  The May 1999 
statement of the case addressed only entitlement for a single 
year, and did not address the matter of payments for previous 
years.  The Board remanded the claim for an earlier effective 
date in August 2000 for issuance of a statement of the case 
addressing that contention.  However, the statement of the 
case issued in July 2001 does not address the effective date 
issue.  A further remand is required for issuance of a 
statement of the case fully addressing the veteran's 
contentions, as was previously directed by the Board.  
Stegall v.West, 11 Vet. App. 268 (1998).  Because he has been 
notified of the regulations that are controlling in the 
matter of entitlement to clothing allowance payments for 
years prior to 1999, it would be prejudicial to him to enter 
a decision on that matter at the present time.  .

It is emphasized that the claim for the payment of annual 
clothing allowance benefits for years prior to 1999 should be 
returned to the Board only if the veteran timely perfects an 
appeal on the issue after issuance of the statement of the 
case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly the claim  is remanded for the following:

Provide the veteran and his 
representative with a statement of the 
case addressing the matter of entitlement 
to payment of clothing allowance benefits 
for years prior to 1999.  The statement 
of the case should specifically include 
the provisions of 38 C.F.R. 
§ 3.810(b)(c).  The veteran should be 
fully informed of his rights and 
responsibilities in perfecting a timely 
appeal.  If, and only if, he perfects an 
appeal in this matter, the case should be 
returned to the Board for further 
appellate consideration.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

